Opinion filed September 8, 2022




                                      In The


        Eleventh Court of Appeals
                                   ___________

                              No. 11-21-00289-CR
                                   ___________

                    DAVID HENRY AUSTIN, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 104th District Court
                            Taylor County, Texas
                        Trial Court Cause No. 22199-B


                     MEMORANDUM OPINION
      David Henry Austin, Appellant, waived a jury and entered an open plea of
guilty to the charges against him: aggravated assault (count one) and intoxication
assault (count two). See TEX. PENAL CODE ANN. § 22.02 (West Supp. 2021), § 49.07
(West 2011). The trial court admonished Appellant and recessed the proceedings so
that a presentence investigation report could be prepared. When the proceedings
resumed, the State waived the second count of the indictment and proceeded only
on count one. Appellant then called witnesses to testify on his behalf. At the end of
the hearing, the trial court accepted Appellant’s earlier guilty plea, found Appellant
guilty of the offense of aggravated assault, and assessed his punishment at
imprisonment for a term of eight years in the Institutional Division of the Texas
Department of Criminal Justice. We affirm.
      Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that he has concluded that this
appeal is frivolous and without merit. Counsel has provided Appellant with a copy
of the brief, a copy of the motion to withdraw, an explanatory letter, a copy of the
clerk’s record and the reporter’s record, and a pro se motion for access to the
appellate record. Counsel advised Appellant of his right to review the record and
file a response to counsel’s brief. Counsel also advised Appellant of his right to file
a pro se petition for discretionary review in order to seek review by the Texas Court
of Criminal Appeals. See TEX. R. APP. P. 68. Court-appointed counsel has complied
with the requirements of Anders v. California, 386 U.S. 738 (1967); Kelly v. State,
436 S.W.3d 313 (Tex. Crim. App. 2014); In re Schulman, 252 S.W.3d 403 (Tex.
Crim. App. 2008); and Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991).
      Appellant filed a response to counsel’s Anders brief. We have reviewed
Appellant’s Anders response. In addressing an Anders brief and pro se response, a
court of appeals may only determine (1) that the appeal is wholly frivolous and issue
an opinion explaining that it has reviewed the record and finds no reversible error or
(2) that arguable grounds for appeal exist and remand the cause to the trial court so
that new counsel may be appointed to brief the issues. Schulman, 252 S.W.3d at
409; Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). Following




                                          2
the procedures outlined in Anders and Schulman, we have independently reviewed
the record, and we agree with counsel that no arguable grounds for appeal exist. 1
        We grant counsel’s motion to withdraw, and we affirm the judgment of the
trial court.


                                                                 PER CURIAM


September 8, 2022
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




        1
         We note that Appellant has a right to file a petition for discretionary review pursuant to Rule 68
of the Texas Rules of Appellate Procedure.

                                                    3